MERRIMAN S. SMITH, Judge.
About eleven o’clock a. m. on August 18, 1948, state road commission employes were blasting stone from a ditch where two holes had been drilled, using dynamite in each hole. The blast blew out stone which fell across the road into and against the house of R. B. Lowe who lived near Fairview, Marion county, West Virginia, on secondary road No. 17.
The investigation made by Vincent P. Ryder, district maintenance superintendent, shows that the state employes did not *13use blasting mats or any type of safety precaution to prevent possible damage. An itemized statement was made a part of the record showing a total cost of materials and labor amounting to $217.67 to repair the damage done to claimant’s dwelling, which damage was done at the instance of the employes of the state road commission.
This court has consistently held that where employes of the state, through negligence, damage or destroy property of individuals that reparation will be made in the interest of the general welfare.
The amount having been concurred in by the state road commissioner and approved by the attorney general, an award is hereby made by this court in the amount of two hundred seventeen dollars and sixty-seven cents ($217.67), to be paid to the claimant R. B. Lowe.